Title: From George Washington to James Otis, Sr., 27 September 1775
From: Washington, George
To: Otis, James Sr.

 

Sir
Camp at Cambridge September 27. 1775

The Bearer Captn Jacob Rogers having sollicited my Protection & Interference for his Safety, has laid before me sundry Papers shewing the publick Sense of his Conduct since the Commencement of the present Troubles. I beg Leave to inclose his Memorial & sundry Papers to the Honorable Board, as the Subject of his Complaint seems more properly to fall within the Cognizance of the civil than military Power: I shall chearfully concur in any Measure which the Honbl. Board may recommend & am with much Respect & Regard Sir Your most Obed. & very Hbble Servt

Go: Washington

